PER CURIAM
Claimant appeals an order of the Workers’ Compensation Board (Board) assessing the extent of his permanent partial disability for atopic eczema at 5 percent. He seeks reinstatement of the referee’s assessment of 40 percent. On de novo review, we assess the extent of claimant’s disability at 20 percent. See Hoag v. Duraflake, 37 Or App 103, 585 P2d 1149, rev den 284 Or 521 (1978).
The order of the Workers’ Compensation Board is modified to award claimant 64 degrees for 20 percent unscheduled permanent partial disability.